          Case 1:19-cr-00015-SPW Document 90 Filed 02/02/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                      CR 19-15-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER


  JACK PRESTON COVERSUP,

                        Defendant.


        A copy of the trial transcript in this case will be used on appeal. In the

interest of protecting a juror's personal privacy,

        IT IS HEREBY ORDERED that the name of the juror in Volume III ofthe

transcript at page 233, line 2 shall be redacted from the trial transcript in this

matter.


        DATED this           day of February, 2021.




                                               ^SUSAN P. WATTERS
                                               United States District Judge
